Exhibit 10.38

 

FORM OF NONEMPLOYEE DIRECTOR RESTRICTED STOCK AGREEMENT

 

THIS AGREEMENT is made as of                     , 20     between
                         (“Recipient”) and NATCO Group Inc. (the “Company”).

 

1. As of                 , 20    , the Company grants to Recipient        shares
(the “Shares”) of Common Stock, $0.01 par value, of the Company in accordance
with and subject to the terms of the NATCO Group Inc. [2001][2004] Stock
Incentive Plan (the “[2001][2004] Stock Plan”) and this Agreement. It is
understood that the consideration for the issuance of the Shares shall be
Recipient’s agreement to render future services as a Director of the Company,
which services have a value not less than the par value of the Shares. Recipient
acknowledges receipt of a copy of the [2001][2004] Stock Plan and agrees that
this award of Shares shall be subject to all the terms and provisions of the
[2001][2004] Stock Plan. In the event of any conflict between the terms of this
Agreement and the [2001][2004] Stock Plan, the terms of the [2001][2004] Stock
Plan shall govern. Capitalized terms used but not defined in this Agreement have
the respective meanings attributed to such terms under the [2001] [2004] Stock
Plan.

 

2. Promptly after the execution of this Agreement by Recipient, the Company
shall cause Mellon Investor Services, LLC, the transfer agent for the Common
Stock (together with its successors and assigns, the “Transfer Agent”), to issue
a stock certificate showing ownership for the Shares in the name of Recipient
subject to the terms and conditions of this Agreement and the [2001][2004] Stock
Plan. The Shares shall be issued from Common Stock reserved for issuance
pursuant to the [2001][2004] Stock Plan as grants under such plan (“Plan
Shares”). The certificate or certificates evidencing the Shares subject hereto
shall be delivered to and deposited with the Secretary of the Company as Escrow
Agent in this transaction. Such certificates are to be held by the Escrow Agent
until termination of the Restricted Period, at which time they shall be released
by said Escrow Agent to Recipient. All certificates representing any Shares
subject to the provisions of this Agreement shall have endorsed thereon the
following legend:

 

“The shares represented by this certificate are subject to an agreement between
the Company and the registered holder, a copy of which is on file at the
principal office of the Company.”

 

3. During the Restricted Period (as defined below) for the Shares, Recipient
shall not sell, assign, exchange, transfer, pledge, hypothecate or otherwise
dispose of, transfer or encumber any of such Shares. This prohibition against
transfer and the obligation to forfeit and surrender Shares to the Company as
provided herein are referred to as the “Forfeiture Restrictions.” A breach of
the terms of this Agreement shall cause a forfeiture of the Shares. During the
Restricted Period, Recipient shall have all the rights of a shareholder with
respect to the Shares except for the right to transfer the Shares. Accordingly,
Recipient shall have the right to vote the Shares and to receive any cash
dividends paid to or made with respect to the Shares.

 

4. Recipient represents that the Shares are being acquired for investment and
that Recipient has no present intention to transfer, sell or otherwise dispose
of the Shares, except in compliance with applicable securities laws, and the
parties agree that the Shares are being acquired in accordance with and subject
to the terms, provisions and conditions of this Agreement and the Plan.
Recipient agrees that (a) the Company may refuse to register the transfer of the
Restricted Shares on the stock transfer records of the Company if such proposed
transfer would constitute a violation of the Forfeiture Restrictions or any
applicable securities law and (b) the Company may give related instructions to
the Transfer Agent to stop registration of the transfer of the Restricted
Shares.

 

5. The Forfeiture Restrictions shall lapse [as to 100% of the Shares on the
first anniversary date of this Agreement][in one-third increments, on the first,
second and third anniversary dates of this Agreement], provided that Recipient
has continuously served as a Director of the Company from the date of this
Agreement until such date, and subject to the possibility of earlier lapse
pursuant to Section VIII of the [2001][2004] Stock Plan. Notwithstanding the
foregoing, the Forfeiture Restrictions shall lapse as to all of the Shares on
Recipient’s termination from the Board due to his death, disability (as
determined by the Committee) or retirement from the Board on or after the
attainment of the age of 68, or upon the occurrence of a Corporate Change. A
certificate for all Shares granted pursuant to this Agreement will be issued to
Recipient following such date of release, or, at Recipient’s election, may be
transferred in book entry form to Recipient’s brokerage account (subject to any
adjustment to withhold Shares to pay taxes as provided

 



--------------------------------------------------------------------------------

below). Any period during which Shares are subject to restriction under this
Agreement is referred to as the “Restricted Period”. Notwithstanding the
foregoing, in the event of termination of Recipient’s service as a director of
the Company for any reason during the Restricted Period, including as a result
of Recipient’s retirement, death or disability, all Shares with respect to which
the Forfeiture Restrictions that have not lapsed in accordance with the
preceding provisions of this paragraph, for no consideration, shall be
immediately forfeited to the Company.

 

6. The Company shall be required to withhold the amount of taxes required to
satisfy any applicable federal, state and local tax withholding obligations
arising from the lapse of restrictions on the Shares. Recipient may elect to
satisfy any such tax obligation in cash or by authorizing the Company to
withhold from the Shares issued to Recipient as a result of the lapse of the
restrictions on Shares, the number of whole shares of Common Stock required to
satisfy such tax obligation, the number to be determined by the Fair Market
Value of the Shares on the date of the lapse of the restrictions on Shares. If
Recipient elects to withhold shares of Common Stock to satisfy any such tax
obligation, Recipient shall pay in cash any obligation that remains after the
application of whole shares that is less than the value of a whole share.

 

7. Recipient understands that the Company will, and Recipient hereby authorizes
the Company to, issue such instructions to the Transfer Agent as the Company may
deem necessary or proper to comply with the intent and purposes of this
Agreement. This instruction serves as a stock power by Recipient to the Company
with respect to the Shares during the Restricted Period, which stock power shall
expire at the end of the Restricted Period.

 

8. This Agreement shall be binding upon and inure to the benefit of the parties
hereto and the successors and assigns of the Company and the successors,
assigns, heirs and personal representatives of Recipient.

 

9. No provision contained in this Agreement shall in any way terminate, modify
or alter, or be construed or interpreted as terminating, modifying or altering
any of the powers, rights or authority vested in the Committee pursuant to the
terms of the [2001][2004] Stock Plan, including, without limitation, the
Committee’s rights to make certain determinations and elections with respect to
the Restricted Shares.

 

10. This Agreement shall not be deemed to (a) confer upon Recipient any right
with respect to continuation of membership on the Board or (b) affect the terms
and conditions of any other agreement between the Company and Recipient except
as expressly provided herein.

 

11. This Agreement shall be governed by the laws of the State of Delaware
applicable to agreements made and to be performed entirely within such State.
This Agreement may not be altered, modified, changed or discharged, except by a
writing signed by or on behalf of both the Company and Recipient. This Agreement
may be executed in one or more counterparts, each of which shall be deemed to be
an original, but all of which together will constitute one and the same
Agreement.

 

IN WITNESS WHEREOF, the parties have signed this Agreement as of the date first
written above.

 

NATCO Group Inc.       Recipient By:                

[Name]

     

[Name]

   

[Title]

           

 